Title: From George Washington to John Fitzgerald, 23 July 1785
From: Washington, George
To: Fitzgerald, John



Dear Sir,
Mount Vernon July 23. 1785.

If there is any ship in the Port of Alexandria by which the enclosed Letters could receive a proper conveyance, you would much oblige me by giving them a passage—if not, by returning them.
If I do not hear from my Lawyer in the Western Country before the first of August, it will be out of my power to proceed with the Directors (from the General meeting) to the Survey of the River. If my Suit should come to a hearing at the September term, wch he thought highly probable, occurances, of which he

is to advise me, may indispensably call for my attendance at the Tryal—To perform both journeys, I cannot ⟨do⟩ nor would it be prudent for me, to put it out of my power, by absence on the one, to avoid the other; as the decision of the Court may make a difference of between £3500 and £4000 to me for which I can sell the Land in dispute if I establish my right to it; of which there can be no doubt, if justice prevails, and the title is as clearly delineated as the case will admit of. I mention this matter in time, from a hope, that similar causes may not interfere to produce the same effect in any other of the Directors—with great esteem and regard I am—Dr Sir Yr Obedt friend and Affecte Servt

Go: Washington

